               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

MICHAEL LEE,

     Plaintiff,

v.                                 CIVIL ACTION NO. 1:18-cv-01349

WARDEN, FCI McDowell

     Defendant.

                  MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on

November 11, 2018 in which he recommended that the district

court construe plaintiff’s “Motion to Nunc Pro Tunc Judge’s

Order Initiating Civil Action After Construing Letter as Bivens

Complaint” (ECF No. 4) as a Motion for Voluntary Dismissal and

grant the Motion for Voluntary Dismissal, dismiss plaintiff’s

letter-form complaint (ECF No. 1) without prejudice and remove

this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.   The failure of any
party to file such objections constitutes a waiver of such

party's right to a de novo review by this court.              Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

          The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.    Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby CONSTRUES plaintiff’s “Motion to

Nunc Pro Tunc Judge’s Order Initiating Civil Action After

Construing Letter as Bivens Complaint” (ECF No. 4) as a Motion

for Voluntary Dismissal, GRANTS the Motion for Voluntary

Dismissal, DISMISSES plaintiff’s letter-form complaint (ECF No.

1) without prejudice, and REMOVES this matter from the court’s

docket.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

          IT IS SO ORDERED this 29th day of August, 2019.

                                ENTER:


                                David A. Faber
                                Senior United States District Judge




                                   2
